                                Case 2:18-cv-00906-GMN-NJK Document 56 Filed 04/30/20 Page 1 of 2



                                Matthew I. Knepper, Esq.
                        1       Nevada Bar No. 12796
                        2       Miles N. Clark, Esq.
                                Nevada Bar No. 13848
                        3       KNEPPER & CLARK LLC
                                5510 So. Fort Apache Rd, Suite 30
                        4       Las Vegas, NV 89148
                                Phone: (702) 856-7430
                        5
                                Fax: (702) 447-8048
                        6       Email: matthew.knepper@knepperclark.com
                                Email: miles.clark@knepperclark.com
                        7
                                George H. Haines, Esq.
                        8       Nevada Bar No. 9411
                                HAINES & KRIEGER, LLC
                        9
                                8985 S. Eastern Avenue, Suite 350
                      10        Las Vegas, NV 89123
                                Phone: (702) 880-5554
                      11        Email: ghaines@hainesandkrieger.com
                      12        Attorneys for Plaintiff
                      13                                         UNITED STATES DISTRICT COURT
                      14                                             DISTRICT OF NEVADA
                      15
                                JAYNE G. SAMET,                                 Case No. 2:18-cv-00906-GMN-NJK
                      16
                                                    Plaintiff,                  STIPULATION OF DISMISSAL OF
                      17                                                        BAYVIEW LOAN SERVICING, LLC WITH
                                        v.                                      PREJUDICE
                      18
                                BAYVIEW LOAN SERVICING, LLC,                    Complaint filed: May 18, 2018
                      19
                                                    Defendant.
                      20

                      21                PLEASE TAKE NOTICE that Plaintiff Jayne Samet (“Plaintiff”) and Defendant Bayview

                      22        Loan Servicing LLC (“Bayview”) hereby stipulate and agree that the above-entitled action shall
                      23
                                be dismissed with prejudice in accordance with Fed. R. Civ. P. 41 (a)(2).
                      24
                                        There are no longer any issues in this matter between Plaintiff and Bayview to be
                      25
                                determined by the Court, and Bayview is the only remaining defendant. Plaintiff hereby stipulates
                      26
                                that all of her claims and causes of action against Bayview, which were or could have been the
                      27

                      28
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
                                Case 2:18-cv-00906-GMN-NJK Document 56 Filed 04/30/20 Page 2 of 2



                                subject matter of this lawsuit, are hereby dismissed with prejudice, without costs or fees to any
                         1

                         2      party.

                         3               IT IS SO STIPULATED.

                         4               Dated April 29, 2020.
                         5       KNEPPER & CLARK LLC                                  AKERMAN LLP
                         6
                                 /s/ Miles N. Clark                                   /s/ Rex Garner
                         7       Matthew I. Knepper, Esq., SBN 12796                  Natalie L. Winslow, Esq., SBN 12125
                                 Miles N. Clark, Esq., SBN 13848                      Darren T. Brenner, Esq., SBN 8386
                         8       Email: matthew.knepper@knepperclark.com              Rex D. Garner, Esq., SBN 9401
                                 Email: miles.clark@knepperclark.com                  1635 Village Center Circle, Suite 200
                         9
                                                                                      Las Vegas, NV 89134
                      10         HAINES & KRIEGER, LLC                                Email: natalie.winslow@akerman.com
                                 George H. Haines, Esq., SBN 9411                     Email: darren.brenner@akerman.com
                      11         8985 S. Eastern Ave., Suite 350                      Email: rex.garner@akerman.com
                                 Henderson, NV 89123
                      12         Email: ghaines@hainesandkrieger.com                  Counsel for Defendant
                                                                                      Bayview Loan Servicing, LLC
                      13
                                 Counsel for Plaintiff
                      14

                      15                         ORDER GRANTING STIPULATION OF DISMISSAL OF

                      16                         BAYVIEW LOAN SERVICING, LLC WITH PREJUDICE

                      17

                      18        IT IS SO ORDERED.

                      19                    30 day of April, 2020.
                                Dated this _____

                      20

                      21

                      22         _________________________________________
                                 Gloria M. Navarro, District Judge
                      23
                                 UNITED STATES DISTRICT COURT
                      24

                      25

                      26

                      27

                      28
                                                                             2 of 2
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
